Case: 13-40870      Document: 00512599159         Page: 1    Date Filed: 04/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40870
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ARMANDO SILVESTRE RAMIREZ-ROJAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:12-CR-1562-1


Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Armando Silvestre
Ramirez-Rojas has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011).           Ramirez-Rojas filed an untimely
document styled as a “notice of appeal” which we construe as a motion for leave
to file a late response and as a response (which contained a list of untranslated


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40870   Document: 00512599159    Page: 2   Date Filed: 04/16/2014


                               No. 13-40870

concerns in Spanish and others in English). We GRANT the motion for leave.
We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Ramirez-Rojas’s document. To the extent that
Ramirez-Rojas is attempting to raise a challenge of ineffective assistance of
counsel, we conclude that the record is insufficiently developed to address
these claims on direct appeal. See United States v. Cantwell, 470 F.3d 1087,
1091 (5th Cir. 2006). We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2